Appellant, in his amended motion for a rehearing, contends that the law of principals does not apply in a case of this nature. That Strickland, who was legally confined in jail on a charge of having theretofore committed an offense denominated as a felony, was not guilty of any offense in trying to escape from jail, and therefore could not be a principal with appellant. Appellant secured the saws and carried them to the window of the jail, where Strickland extended a broom through the bars of the jail cell and window. Appellant then placed the saws on the broom straw and Strickland withdrew the broom into the jail, thus acquiring the saws. *Page 113 
It may well be conceded that it was not an offense for a prisoner to try to escape from jail, and it may further be conceded that Strickland was not a coprincipal in the sense that he could be prosecuted and punished as such. But even so, he might be an innocent agent of the appellant, which would nevertheless make appellant a principal and guilty of the offense charged. One may be a principal who employs a person who cannot be punished for the commission of an offense. See Duncan v. State, 86 Tex.Crim. Rep., 215 S.W. 853. Consequently, appellant would be a principal although Strickland could not be prosecuted and punished for aiding appellant in the commission of the offense charged. Hence the court's instruction on the law of principals was proper.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.